     Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                                                          §
In re:                                                    § Chapter 11
                                                          §
ALTA MESA RESOURCES, INC., et al.,                        § Case No. 19-35133 (MI)
                                                          §
                  Debtors.1                               § (Jointly Administered)
                                                          §

  RESPONSE OF THE AD HOC NOTEHOLDER GROUP AND THE TRUSTEE
          TO THE DEBTORS’ CASH COLLATERAL MOTION
               AND BIDDING PROCEDURES MOTION
                   [Related to Docket Nos. 15 & 126]

         U.S. Bank, National Association, as trustee (in such capacity, the “Trustee”) for

the 7.875% Senior Notes due 2024 (the “Unsecured AMH Notes”) issued by Debtors

Alta Mesa Holdings, LP and Alta Mesa Finance Services Corp., and the ad hoc group of

holders of Unsecured AMH Notes (the “Ad Hoc Noteholder Group”),2 by and through

their undersigned counsel, hereby submit this response and reservation of rights

(this “Response”) to:

         (i)      the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I)
                  Authorizing the Debtors to Utilize Cash Collateral; (II) Granting
                  Adequate Protection to the Prepetition Secured Parties; (III) Modifying
                  Automatic Stay; and (IV) Granting Related Relief [Docket No. 15]
                  (the “Cash Collateral Motion”); and

         (ii)     the Debtors’ Motion for Entry of an Order Approving (I)(A) Bidding
                  Procedures for the Sale of Substantially All or Any Portion of the Debtors’

         1
           The Debtors in these chapter 11 cases and the last four digits of their federal tax identification
numbers are as follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa
Holdings GP, LLC (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa
Services, LP (7295); and Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’
corporate headquarters and service address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
         2
          The members of the Ad Hoc Noteholder Group are set forth in the First Supplemental Verified
Statement of Davis Polk & Wardwell LLP and Rapp & Krock, PC Pursuant to Federal Rule of Bankruptcy
Procedure 2019 [Docket No. 273].
     Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 2 of 7



                 Assets and Certain Non-Debtors Assets, (B) Procedures for the Debtors’
                 Assumption and Assignment of Certain Executory Contracts and
                 Unexpired Leases, (C) the Form and Manner of Notice of the Sale
                 Hearing and Assumption Procedures, (D) Procedures for Selection of One
                 or More Stalking Horse Bidders and the Provision of Bid Protections to
                 Such Stalking Horse Bidder(s), and (E) Dates for an Auction and Sale
                 Hearing, and (II)(A) the Sale of Substantially All or Any Portion of the
                 Debtors’ Assets Free and Clear of All Claims, Liens, Liabilities, Rights,
                 Interests and Encumbrances, and (B) the Debtors’ Assumption and
                 Assignment of Certain Executory Contracts and Unexpired Leases; and
                 (III) Related Relief [Docket No. 126] (the “Bidding Procedures
                 Motion”).3

        In support of this Response, the Trustee and the Ad Hoc Noteholder Group

respectfully state as follows:

        1.    The Trustee and the Ad Hoc Noteholder Group have been and remain

supportive of the debtors’ use of cash collateral and the sale process contemplated by the

Bidding Procedures. Indeed it is critical that these chapter 11 cases are set up to allow

the Debtors to pursue a restructuring transaction—either in the form of a sale of all or

substantially all of their assets under section 363 of the Bankruptcy Code or in the form

of a plan of reorganization—that will maximize the value of each chapter 11 estate for

the benefit of its stakeholders. Therefore, since the commencement of these chapter 11

cases, the Trustee and the Ad Hoc Noteholder Group have engaged in extensive

discussions and negotiations with the Debtors, the AMH Agent and, since its

appointment, the Official Committee of Unsecured Creditors (the “Committee”)

regarding the relief sought in the Cash Collateral Motion and the Bidding Procedures

Motion to ensure that these chapter 11 cases result in value to all stakeholders, not only

the secured creditors. The Trustee and Ad Hoc Noteholder Group are pleased to report


        3
           Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them
in the Cash Collateral Motion or Bidding Procedures Motion, as applicable.




                                                    2
    Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 3 of 7



that these hard-fought and good-faith negotiations have resulted in consensual

modifications to the proposed forms of the orders and the Bidding Procedures that

address many of the Trustee’s and the Ad Hoc Noteholder Group’s concerns.

Nevertheless, while the Trustee and the Ad Hoc Noteholder Group are supportive of the

relief sought in the Cash Collateral Motion and the Bidding Procedures Motion and hope

to continue to work productively with the Debtors and other parties in interest to resolve

the remaining open issues, they respectfully reserve all rights to the extent the parties are

unable to agree on the form of each order and the Bidding Procedures.

        2.   The Trustee and the Ad Hoc Noteholder Group do not object to the entry of a

second interim cash collateral order on substantially the same terms as the Interim Order

Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules

4001 and 9014, and Complex Case Rules (I) Authorizing Debtors to Use Cash

Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)

Modifying Automatic Stay; and (IV) Granting Related Relief [Docket No. 63]. However,

the Trustee and the Ad Hoc Noteholder Group reserve all rights with respect to the

arguments raised in the Committee Objection and with respect to entry of a final cash

collateral order.

        3.   In addition, while the Trustee and the Ad Hoc Noteholder Group believe the

following rights are already preserved under the terms of the proposed Bidding

Procedures and bidding procedures order, out of an abundance of caution and to avoid

any potential future inconsistent interpretations, they hereby reserve all rights to argue, at

any time, that any credit bid submitted by the Prepetition Secured Parties is not allowed

under the Bankruptcy Code (including “for cause” under section 363(k) of the




                                              3
    Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 4 of 7



Bankruptcy Code) or should not be chosen as the Successful Bid for any reason (other

than that it is not a Qualified Bid). To the extent that the Debtors, the AMH Agent or any

other parties disagree with these points or assert that there is ambiguity with respect to

the relevant provisions in the Bidding Procedures or bidding procedures order, the

Trustee and the Ad Hoc Noteholder Group respectfully object to the entry of such order.

                      [Remainder of Page Intentionally Left Blank]




                                            4
   Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 5 of 7



Dated: October 10, 2019      Respectfully Submitted,


                             RAPP & KROCK, PC

                             /s/ Henry Flores
                             Henry Flores
                             Texas State Bar No. 00784062
                             Kenneth Krock
                             Texas State Bar No. 00796908
                             1980 Post Oak Blvd, Suite 1200
                             Houston, TX 77056
                             Telephone: (713) 759-9977
                             Facsimile: (713) 759-9967
                             Email: hflores@rappandkrock.com
                                      kkrock@rappandkrock.com

                             - and -

                             DAVIS POLK & WARDWELL LLP

                              /s/ Damian S. Schaible
                             Damian S. Schaible (admitted pro hac vice)
                             Angela M. Libby (admitted pro hac vice)
                             Stephanie P. Massman (admitted pro hac vice)
                             450 Lexington Avenue
                             New York, NY 10017
                             Telephone: (212) 450-4000
                             Facsimile: (212) 701-5800
                             Email: damian.schaible@davispolk.com
                                      angela.libby@davispolk.com
                                      stephanie.massman@davispolk.com

                             COUNSEL TO THE AD HOC NOTEHOLDER
                             GROUP AND THE TRUSTEE




                                       5
Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 6 of 7



                                /s/ Ira L. Herman
                                Ira L. Herman (Tex. Bar No. 24063314)
                                James T. Grogan (Tex. Bar No. 24027354)
                                BLANK ROME LLP
                                717 Texas Avenue, Suite 1400
                                Houston, Texas 77002
                                Phone: (713) 228-6601
                                E-mail: IHerman@BlankRome.com
                                          JGrogan@BlankRome.com

                                ATTORNEYS FOR U.S. BANK
                                NATIONAL ASSOCIATION, AS
                                INDENTURE TRUSTEE




                               6
    Case 19-35133 Document 296 Filed in TXSB on 10/10/19 Page 7 of 7



                              Certificate of Service

        The undersigned certifies that on October 10, 2019, a true and correct copy
of the foregoing document was served by the Electronic Case Filing System for the
United States Bankruptcy Court for the Southern District of Texas.

                                    /s/ Henry Flores
                                    Henry Flores




                                           7
